            Case: 1:12-cv-08004 Document #: 193 Filed: 08/14/19 Page 1 of 3 PageID #:2192

                              IN THE UNITED STATES DISTRICT COURT
                               FOR NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVISION

UNITED STATES OF AMERICA ex rel.          )
CONSTANTINE ZVEREV, et al.,               )
                                          )                  Case No. 12 C 8004
                      Plaintiffs,         )
           vs.                            )                  Judge John J. Tharp
                                          )                  Magistrate Judge Susan Cox
USA VEIN CLINICS OF CHICAGO, LLC, et al., )
                                          )
                      Defendants.         )

                       PLAINTIFF’S MOTION TO COMPEL EXECUTION OF
                    SETTLEMENT AGREEMENT AND PAYMENT OF PROCEEDS

       Now comes Plaintiff-Relator Constantine Zverev (“Zverev”) by and through his attorneys and requests

this Court to enter an order compelling defendants to execute the settlement agreement and to remit payment of

settlement funds. Because defendants’ counsel refuses to state when his client will execute the Agreements and

relatedly, pay settlement proceeds or explain the delay, this motion should be granted.

                                               INTRODUCTION

       1.      This case is settled. This matter is set for status on August 20, 2019.

       2.      During the last in court status hearing on July 19, 2019, the undersigned counsel advised the

Court that the parties were awaiting final government approvals, and thereafter the Settlement Agreements

would be signed and proceeds paid. The undersigned requested entry of an order requiring execution of all

required agreements within seven (7) days of the final government approval. The Court concurred, but did not

enter an Order solely because defendants’ counsel objected. The Court admonished all counsel to instruct their

clients accordingly and execute the Agreement within 7 days of final governmental approval.

       3.      Final approvals of all government entities was completed by July 29, 2019 and the undersigned

advised defendants’ counsel that day. Plaintiff tendered his executed agreements on July 31, 2019.

       4.      Notwithstanding approximately ten (10) phone calls and emails to defendants’ counsel Joseph

Motto by the undersigned in the last two weeks, seeking a date certain for defendants’ execution and payment,

defendants refuse to provide details, except that “everything will be wrapped up in advance of the next court

date” or that he had an “expectation … that the agreement will be signed” by then. The evasiveness and delay
              Case: 1:12-cv-08004 Document #: 193 Filed: 08/14/19 Page 2 of 3 PageID #:2193

by defendants is intentional, unfair to Relator and his counsel and therefore, Relator seeks the Court’s

assistance.

       WHEREFORE, for all the above reasons, Relator respectfully prays for an order

requiring defendants to execute the Settlement Agreements and to tender settlement proceeds within the next

seven (7) days or on or before the status date of August 20, 2019.

                                                     Respectfully submitted,

                                                     /s/ Robin Potter
                                                     One of Plaintiff’s Attorneys

 Robin Potter, Esq.                                 Gregory Condon, Esq.
 POTTER BOLANOS LLC.                                William Leonard, Esq.
 111 East Wacker Drive, Suite 2600                  WANG, LEONARD & CONDON
 Chicago, Illinois 60601                            33 North LaSalle Street, Suite 2020
 (312) 861-1800                                     Chicago, Illinois 60602
 robin@potterlaw.org                                312-782-1668
                                                    bill.wlc@gmail.com
                                                    greg.wlc@gmail.com
 Gerald Robinson, Esq.
 Susan Coler, Esq.
 Nathanial Smith, Esq.
 Halunen Law
 80 South 8th Street
 IDS Center, Suite 1650
 Minneapolis, MN 55402
(612) 605-4098
robinson@halunenlaw.com




                                                        2
         Case: 1:12-cv-08004 Document #: 193 Filed: 08/14/19 Page 3 of 3 PageID #:2194

                                    CERTIFICATE OF SERVICE

           The undersigned hereby certifies that a true and correct copy of the above and foregoing
PLAINTIFF’S MOTION TO COMPEL EXECUTION OF SETTLEMENT AGREEMENT AND
PAYMENT OF PROCEEDS was served upon the parties by electronic court filing on this 14th day of August,
2019.

                                                   /s/ Robin Potter




                                                  3
